DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/21 has been entered.
Allowable Subject Matter
Claims 2-3, 7, 9, 15-16, 18-20, 22-26 and 28-36 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowing claims 2-3, 7, 15-16, 18-20, 22-26, 28 and 30-35 is the inclusion of the limitations of a print liquid supply interface structure including integrated circuit contact pads provided laterally between the needle receiving liquid channel portion and the respective key pen to allow a data connector to pass between the liquid channel and the key pen. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowing claim 9 is the inclusion of the limitations of print liquid supply interface structure including a pair of key pens each key pen at an opposite lateral side of the needle receiving channel portion, one of the key pens extending at the same side of the needle receiving liquid channel portion as the integrated circuit, with the integrated circuit extending laterally between the needle receiving liquid channel portion and said one of the key pens to allow a data connector to pass 
The primary reason for allowing claim 29 is the inclusion of the limitations of print liquid supply interface structure including a further virtual reference plane offset from and parallel to the first virtual reference plane at the opposite side of the virtual reference plane with respect to the integrated circuit, wherein the further virtual reference plane intersects the reservoir connecting liquid channel portion and the front push area edge. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowing claim 36 is the inclusion of the limitations of print liquid supply interface structure including at least one lateral guide surface at or in a lateral side to limit a freedom of movement of the interface structure in the receiving station along a direction perpendicular to the first virtual reference plane and the needle insertion direction, wherein the at least one guide surface is provided with a lead-in ramp. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853             


/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853